Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 03/04/2020. Currently, claims 1-14 are pending in the application.
  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-14 are rejected under 35 U.S.C. 103 as being obvious over Song et al (US 20140183475 A1), AN et al (US 20170365217 A1) and Smith (US 20130193425 A1).

Regarding claim 1, Figures 2-3 of Song disclose a display structure, comprising: 
an array layer (110); 
a transparent anode layer (242, [0046]) disposed on the array layer; 
a light-emitting element layer (EML) disposed on the transparent anode layer; and
a light reflective layer (244, [0047]) disposed on the light-emitting element layer.

Song does not explicitly wherein the light reflective layer sequentially includes a reflective cathode layer, a cathode protection layer, and a reflective metal layer; 

However, Smith is a pertinent art wherein Smith teaches a cathode layer 20 (Figure 1), for example, comprising a low work function metal such as calcium or barium with an optional electron injection layer (not shown) such as lithium fluoride for energy matching, over which is deposited a reflective back (cathode) electrode 22, for example of aluminum or silver ([0003]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cathode layer wherein the cathode layer comprising a reflective cathode layer such as calcium or barium, a cathode protection layer such as lithium fluoride, and a reflective metal layer such as aluminum or silver in the device of Song according to the teaching of Smith, since it has been held to be within the general skill of a worker in the art to select a known material such as a reflective cathode layer, a cathode protection layer, and a reflective metal layer for the reflective layer in the device on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). 

Song, further, does not teach a first silicon nitride layer disposed on the reflective metal layer, 
a polymethylmethacrylate layer disposed on the first silicon nitride layer and 
a second silicon nitride layer disposed on the polymethylmethacrylate layer.

However, AN is a pertinent art which teaches a display panel, wherein Figure 3 of AN teaches an encapsulation layer 210 for blocking external moisture and oxygen from reaching the OLED and TFT. AN further teaches that he thin film encapsulation layer 210 may include at least one inorganic layer and at least one organic layer, and the at least one inorganic layer and the at least one organic layer may be stacked on one another by alternating with each other. For example, the thin film encapsulation layer 210 may include inorganic layers 211 and 213 and an organic layer 212 between the inorganic layers 211 and 213. The inorganic layers 211 and 213 may include at least one material selected from silicon nitride, aluminum nitride, zirconium nitride, titanium nitride, hafnium nitride, tantalum nitride, silicon oxide, aluminum oxide, titanium oxide, tin oxide, cerium oxide, and silicon oxynitride (SiON). The organic layer 212 may include, for example, polymethyl methacrylate (PMMA), polycarbonate (PC), polystyrene (PS), acryl-based resin, epoxy-based resin, polyimide, and polyethylene ([0104] and [0105]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display structure of Song with an encapsulation layer comprising a first silicon nitride layer disposed on the reflective metal layer, a 

Regarding claim 2, Figures 2-3 of Song in view of Smith and AN do not explicitly teach that the display structure according to claim 1, wherein the reflective cathode layer is made of a first highly reflective metal material, and the reflective cathode layer has a thickness ranging from 50 to 100 nanometers; and the reflective metal layer is made of a second highly reflective metal material, and the reflective metal layer has a thickness ranging from 100 to 500 nanometers and has a reflectance more than 95%.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, Figures 2-3 of Song in view of Smith and AN teach that the display structure according to claim 1, wherein the cathode protection layer is a lithium fluoride layer ([0003] of Smith teaches lithium fluoride layer) but does not teach the layer has a thickness ranging from 50 to 100 nanometers.



However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 4, Figures 2-3 of Song teach that the display structure according to claim 1, wherein the light-emitting element layer is a bottom-emission type light-emitting element layer ([0045]).

Regarding claim 5, Figures 2-3 of Song disclose a display structure, comprising: 
an array layer (100); 
a transparent anode layer (242, [0046]) disposed on the array layer; 
a light-emitting element layer (EML) disposed on the transparent anode layer; and 
a light reflective layer (244, [0047]) disposed on the light-emitting element layer.

 Song does not teach wherein the light reflective layer sequentially includes a reflective cathode layer, a cathode protection layer, and a reflective metal layer.

However, Smith is a pertinent art wherein Smith teaches a cathode layer 20 (Figure 1), for example, comprising a low work function metal such as calcium or barium with an optional electron injection layer (not shown) such as lithium fluoride for energy matching, over which is deposited a reflective back (cathode) electrode 22, for example of aluminum or silver ([0003]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cathode layer wherein the cathode layer comprising a reflective cathode layer such as calcium or barium, a cathode protection layer such as lithium fluoride, and a reflective metal layer such as aluminum or silver in the device of Song according to the teaching of Smith, since it has been held to be within the general skill of a worker in the art to select a known material such as a reflective cathode layer, a cathode protection layer, and a reflective metal layer for the reflective layer in the device on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Song, further, does not teach an encapsulation layer disposed on the light reflective layer.

However, AN is a pertinent art which teaches a display panel, wherein Figure 3 of AN teaches an encapsulation layer 210 for blocking external moisture and oxygen from reaching the OLED and TFT. AN further teaches that he thin film encapsulation layer 210 may include at least one inorganic layer and at least one organic layer, and the at least one inorganic layer and the at least one organic layer may be stacked on one another by alternating with each other. For example, the thin film encapsulation layer 210 may include inorganic layers 211 and 213 and an organic layer 212 between the inorganic layers 211 and 213. The inorganic layers 211 and 213 may include at least one material selected from silicon nitride, aluminum nitride, zirconium nitride, titanium nitride, hafnium nitride, tantalum nitride, silicon oxide, aluminum oxide, titanium oxide, tin 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display structure of Song with an encapsulation layer disposed on the light reflective layer in order to block moisture and oxygen from reaching the OLED and TFT (please see Figure 2 of SONG) according to the teaching of AN ([0104]-[0105]).

Regarding claim 6, Song in view of Smith and AN teach that the display structure according to claim 5, wherein the encapsulation layer comprises: a first silicon nitride layer disposed on the reflective metal layer; a polymethylmethacrylate layer disposed on the first silicon nitride layer; and a second silicon nitride layer disposed on the polymethylmethacrylate layer ([0104]-[0105] of AN).

Regarding claim 7, Song in view of Smith and AN do not explicitly teach that the display structure according to claim 5, wherein the reflective cathode layer is made of a first highly reflective metal material, and the reflective cathode layer has a thickness ranging from 50 to 100 nanometers; and the reflective metal layer is made of a second highly reflective metal material, and the reflective metal layer has a thickness ranging from 100 to 500 nanometers and has a reflectance more than 95%.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general In re Aller, 105 USPQ 233.

Regarding claim 8, Song in view of Smith and AN teach that the display structure according to claim 5, wherein the cathode protection layer is a lithium fluoride layer ([0003] of Smith) but does not teach that the layer has a thickness ranging from 50 to 100 nanometers.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 9, Figures 2-3 of Song teach that the display structure according to claim 5, wherein the light-emitting element layer is a bottom-emission type light-emitting element layer ([0045]).

Regarding claim 10, Figures 2-3 of Song discloses a display structure, comprising: 
an array substrate (100); 
a transparent anode layer (242, [0046]) disposed on the array substrate; 
a light-emitting element layer (EML) disposed on the transparent anode layer; and 
a cathode layer (244, [0047]) disposed on the light-emitting element layer.



Song does not teach a cathode protection layer disposed on the cathode layer and a reflective metal layer disposed on the cathode protection layer.

However, Smith is a pertinent art wherein Smith teaches a cathode layer 20 (Figure 1), for example, comprising a low work function metal such as calcium or barium with an optional electron injection layer (not shown) such as lithium fluoride for energy matching, over which is deposited a reflective back (cathode) electrode 22, for example of aluminum or silver ([0003]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cathode layer wherein the cathode layer comprising a cathode protection layer such as lithium fluoride, and a reflective metal layer such as aluminum or silver disposed on the cathode protection layer in the device of Song according to the teaching of Smith, since it has been held to be within the general skill of a worker in the art to select a known material such as a reflective cathode layer, a cathode protection layer, and a reflective metal layer for the reflective layer in the device on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). Moreover, the court has held that a simple substitution of one known element for another to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

Song, further, does not teach an encapsulation layer disposed on the reflective metal layer.
However, AN is a pertinent art which teaches a display panel, wherein Figure 3 of AN teaches an encapsulation layer 210 for blocking external moisture and oxygen from reaching the OLED and 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the display structure of Song with an encapsulation layer disposed on the reflective metal layer in order to block moisture and oxygen from reaching the OLED and TFT (please see Figure 2 of SONG) according to the teaching of AN ([0104]-[0105]).

Regarding claim 11, Song in view of Smith and AN teach that the display structure according to claim 10, wherein the encapsulation layer comprises: a first silicon nitride layer disposed on the reflective metal layer; a polymethylmethacrylate layer disposed on the first silicon nitride layer; and a second silicon nitride layer disposed on the polymethylmethacrylate layer ([0104]-[0105] of AN).



Regarding claim 12, Song in view of Smith and AN do not teach that the display structure according to claim 10, wherein the cathode layer is made of a first highly reflective metal material, and the cathode layer has a thickness ranging from 50 to 100 nanometers; and the reflective metal layer is made of a second highly reflective metal material, and the reflective metal layer has a thickness ranging from 100 to 500 nanometers and has a reflectance more than 95%.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 13, Song in view of Smith and AN teach that the display structure according to claim 10, wherein the cathode protection layer is a lithium fluoride layer ([0003] of Smith) but does not teach the layer has a thickness ranging from 50 to 100 nanometers.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.



Regarding claim 14, Figures 2-3 of Song disclose that the display structure according to claim 10, wherein the light-emitting element layer is a bottom-emission type light-emitting element layer ([0045]).


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        02/08/2022